Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the invention of Group I, claim 1 – 8, drawn to an immunoconjugate having the structure of formula 1 recited in instant claim 1 in the reply filed on 04/22/2021 is acknowledged. 
Applicant’s election of an immunoconjugate species containing the following structures: (1) trastuzumab (anti-HER2 antibody), (2) the target protein is a transcription factor, and (3) ubiquitin ligase ligand/binder is cereblon in the reply filed on 04/22/2021 is also acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 3 and 9 – 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/22/2021. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of 

Claims 1, 2, and 4 - 8 are rejected under 35 U.S.C. 103 as being obvious over Pillow et al, (WO 2017/201449 Al), hereinafter Pillow, in view of Graaf et al (De Graaf, Albert J., et al. Bioconjugate chemistry 20.7 (2009): 1281-1295), hereinafter Graaf.  
Pillow teaches an antibody-PROTAC conjugate having the structural formula Ab—(L1—D)p, where D is a PROTAC having the structure E3LB—L2 —PB; E3LB is an E3 ubiquitin ligase binding group covalently bound to L2; L2 is a linker covalently bound to E3LB and PB; PB is a protein binding group covalently bound to L2; Ab is an antibody covalently bound to L1, L1 is a linker, covalently bound to Ab and to D; and p has a value from about 1 to about 8 (see entire document, in particular, Abstract, Summary of Invention, and Claims). In this case, L1 bound to antibody corresponds to L2; L2 bound to E3LB and PB correspond to L1; E3LB corresponds to B; and PB corresponds to A of the instantly claimed invention. The antibody is a monoclonal antibody or variant thereof (Page 5, Ln. 4 – 8). The E3 ubiquitin ligase can be cereblon, XIAP, VHL, or MDM2 (Page 137, Ln. 10 and Claims 3, 4, and 5); PB is a transcription factor such as FOXO1 or E2F (Page 124, Ln. 12 – 23 and Page 125, Ln. 1- 14); and the antibody is trastuzumab (see Anti-HER2 Antibodies section, Page 72, in particular Ln. 1-9). Pillow also teaches pharmaceutical compositions comprising the antibody-PROTAC conjugates (Page 2, Ln. 26 – 27 and Formulations section, Pages 159 - 162). 
 minimize, eliminate, or neutralize any impact its presence might have on the binding of E3LB and PB to their respective binding partners (Page 132, Ln. 1-3). 
Pillow does not teach that the L1 linker (in this case, bound to the antibody) is joined to the L2 linker of the PROTAC construct. 
However, Graaf teaches that most protein cross-linking chemistries make use of the functional groups present on naturally occurring amino acids, such as lysine residues which contain primary amines or cysteine residues which contain thiol groups. Yet cysteine is commonly found in catalytic centers of proteins or involved in the formation of disulfide bridges; and cross-linking to lysine residues is not site-specific due to the abundance of this amino acid within proteins. Consequently, conjugations at undesired or critical sites within the protein may induce loss of structural integrity and functionality (see entire document, in particular, Abstract, Introduction, and Conjugation to Natural Amino Acids section).
It would have been obvious to one of ordinary skill in the art to join L1 to L2 in an antibody-PROTAC conjugate rather than to either the E3 ubiquitin ligase or target protein. One of ordinary skill in the art would have been motivated to do so because bioconjugation reactions can result in loss of structural integrity and functionality of proteins due to non-specific cross-linking of amino acids at undesired or critical sites within the protein. The linker in the PROTAC construct is not only accessible but a good point of attachment for the linker-Ab as conjugation to the linker would not further impact the structure/function of the ubiquitin ligase or target protein. Therefore, one of ordinary skill in the art would expect that joining L1 to L2 in an antibody-PROTAC conjugate would prevent loss of structure and/or function of either the E3 ubiquitin ligase or target protein of the PROTAC. 

Conclusion
No claims are allowable. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336.  The examiner can normally be reached on 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        

/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644